UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24240 RIDGEWOOD ELECTRIC POWER TRUST I (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3105824 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 (Address of Principal Executive Offices, including Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Investor Shares of Beneficial Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNo x There is no market for the Investor Shares. The number of Investor Shares outstanding at June 30, 2007 was 105.5. EXPLANATORY NOTE This Annual Report on Form 10-K for the year ended December 31, 2005 (this “Form 10-K”) being filed by Ridgewood Electric Power Trust I (the “Trust”) contains complete audited financial statements of the Trust for the years ended December 31, 2005, 2004 and 2003 and interim financial information presented for each quarter during those periods, in each case, which are presented on a restated basis to the extent previously filed by the Trust.This Form 10-K is being filed by the Trust in lieu of the Trust separately filing with the United States Securities and Exchange Commission (the “SEC”) its delinquent Annual Report on Form 10-K for the year ended December 31, 2005 and Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2005 and September 30, 2005, respectively, and restatements of (i) the Trust’s Annual Reports on Form 10-K for each of the years ended December 31, 2004 and 2003 and (ii) the Trust’s Quarterly Reports on Form 10-Q for each of the quarterly periods during the years 2003 and 2004 and for the quarter ended March 31, 2005, as discussed below (the foregoing quarterly and annual reports of the Trust herein are collectively referred to as the “Reports for the Historical Periods” and each such report is referred to herein as a “Report for a Historical Period”).This Form 10-K does not contain financial information, or discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations, for periods ended prior to January 1, 2003. This Form 10-K includes the financial and other disclosures required to be made by the Trust in each of the Reports for the Historical Periods.To the extent that a Report for a Historical Period was previously filed with the SEC, the information contained in this Form 10-K amends, restates and supersedes in its entirety the information contained in such report for periods commencing on or after January 1, 2003.Except as noted above, this Form 10-K also includes the financial and other information that would have otherwise been required to have been provided in the Trust’s delinquent Annual Report on Form 10-K for the year ended December 31, 2005, had such report been filed with the SEC. As previously disclosed in Forms 8-K filed with the SEC, (i) the consolidated financial statements of the Trust included in the Trust’s Quarterly Reports on Form 10-Q and the Trust’s Annual Reports on Form 10-K for each of the periods beginning with the three-month period ended March 31, 2003 and continuing through the three-month period ended March 31, 2005 filed with the SEC, including applicable reports of its prior independent registered public accounting firms (the “Previously Issued Financial Statements”), should no longer be relied upon and (ii) the Previously Issued Financial Statements should be restated to conform to generally accepted accounting principles (“GAAP”).The determination to restate these financial statements and selected financial data was made by the Trust and Ridgewood Renewable Power LLC, the Managing Shareholder of the Trust (the “Managing Shareholder”) as a result of the identification of errors, including the misapplication of the equity method of accounting, a required re-audit of the financial statements of one of its investments (filed as Exhibit 99.1 in this Form 10-K), accounting for impairments and accounting for professional services.The Trust has discussed these matters with its independent registered public accounting firm.As these errors were material to the Trust’s consolidated financial statements and selected financial information filed with the SEC, the Trust has concluded that it must restate the consolidated financial statements of such prior periods to correct misstatements therein. On March 5, 2007, the Trust filed a Form 15 with the SEC suspending its duty to file reports under Section 13 of the Securities Exchange Act of 1934 as amended (the “Exchange Act”) for the purpose of terminating its registration under Section 12(g) of the Exchange Act. FORM 10-K TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Submission of Matters to a Vote of Security Holders 11 PART II Item 5. Market for Registrant’s Common Equity, Related Security Holder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 27 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 28 Item 9B. Other Information; Unregistered Sales of Equity Securities and Use of Proceeds; Defaults Upon Senior Securities 29 PART III Item 10. Directors and Executive Officers of the Registrant 29 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters 32 Item 13. Certain Relationships and Related Transactions 32 Item 14. Principal Accountant Fees and Services 33 PART IV Item 15. Exhibits and Financial Statement Schedules 34 SIGNATURES 36 Table of Contents Forward-Looking Statements Certain statements discussed in PartI, Item1. “Business”, PartI, Item3. “Legal Proceedings”, PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report on Form10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to the Trust’s plans, objectives and expectations for future events and include statements about the Trust’s expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. Such forward-looking statements, including those concerning the Trust’s expectations, are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially from the results, projected, expected or implied by the forward-looking statements, some of which are beyond the Trust’s control, that may cause the Trust’s actual results, performance or achievements, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Examples of events that could cause actual results to differ materially from historical results or those anticipated include changes in political and economic conditions, federal or state regulatory structures, government mandates, the ability of customers to pay for energy received, supplies and prices of fuels, operational status of generating plants, mechanical breakdowns, volatility in the price for electric energy, natural gas, or renewable energy. Specific consideration should be given to various factors described in PartI, Item1A. “Risk Factors” and PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Annual Report on Form10-K. The Trust undertakes no obligation to publicly revise any forward-looking statements or cautionary factors, except as required by law. PART I ITEM 1.BUSINESS Overview The Trust is a Delaware trust formed on May 9, 1994. It was organized to acquire all of the assets and to carry on the business of Ridgewood Energy Electric Power, L.P. (the "Partnership").The Partnership was a Delaware limited partnership, which was organized in March 1991 to participate in the development, construction and operation of independent power generating facilities. The Partnership raised $10.5 million in a single private offering conducted in late 1991 and early 1992. On June 15, 1994, with the approval of the partners, the Partnership was combined into the Trust, which acquired all of the Partnership’s assets and which became liable for all of the Partnership’s obligations.In exchange for their interests in the Partnership, the investors in the Partnership received an equivalent number of Investor Shares (as defined below) in the Trust. The Partnership was subsequently dissolved. The Trust made an election to be treated as a “business development company" ("BDC") under the Investment Company Act of 1940, as amended (the "1940 Act"). On May 26, 1994 the Trust notified the SEC of that election and registered its shares of beneficial interest (the "Investor Shares") under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). On July 25, 1994 the election and registration became effective.Ridgewood Renewable Power LLC (the "Managing Shareholder" or “RRP”), a New Jersey limited liability company, is the managing shareholder of the Trust. The Managing Shareholder has complete control of the day-to-day operation of the Trust and is not regularly elected by the Investors. As a BDC, the Trust was required to have a board of "independent trustees" that, among other things, reviewed and consented to certain affiliated and other transactions that the Trust may have considered.However, the Trust reached a point at which it was fully invested and believed there was no further need for BDC status.In 2001, the holders of a majority of Investor Shares consented to withdraw the Trust’s election to be treated as a BDC and to make the required amendments to its Declaration of Trust to give effect to the withdrawal.This included eliminating the requirement to have independent trustees.In January 2002, the Trust filed with the SEC a notification to withdraw its election to be treated as a "business development company." 1 Table of Contents The Trust’s projects have focused primarily on small-scale electricity generation projects using renewable sources of fuel.These projects allow the Trust to develop secure long-term positions in attractive specialty markets for products and services provided by its projects and companies.While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. As of December 31, 2005, the projects in which the Trust then had investments were located in the United States.As of that date, the Trust had investments in landfill gas-fired electric generating projects with total capacity of 14 megawatts (“MW”) and a hydroelectric generating project with a total capacity of 3.5MW. There is no public market for Investor Shares and one is not likely to develop. In addition, Investor Shares are subject to significant restrictions on transfer and resale and cannot be transferred or resold except in accordance with the Trust’s Declaration of Trust and applicable federal and state securities laws. As of June 30, 2007, the Trust had 105.5 Investor Shares outstanding, held by 235 shareholders. Managing Shareholder RRP, via a predecessor corporation, was founded in 1991 by Robert E. Swanson. As the Managing Shareholder, RRP has direct and exclusive control over the management of the Trust’s operations.With respect to project investment, RRP locates potential projects, conducts appropriate due diligence and negotiates and completes the transactions in which the investments are made by the Trust. In the case of the Trust’s landfill projects, RRP performs (or arranges for the performance of) the operation and maintenance of the projects as well as the management and administrative services required for Trust operations. Among other services, RRP administers the accounts and handles relations with the shareholders, including tax and other financial information. RRP also provides the Trust with office space, equipment and facilities and other services necessary for its operation. As compensation for its management services, the Managing Shareholder is entitled to (i) an annual management fee, payable monthly, equal to 1% of the total net asset value of the Trust and (ii) a 20% interest in the cash distributions made by the Trust after such time as the investors have received distributions equal to their original investment. The Managing Shareholder is also entitled to receive reimbursement from the Trust for operating expenses incurred by the Trust, or on behalf of the Trust and paid by RRP, as the Managing Shareholder.RRP has arranged for administrative functions required to be performed for the Trust to be performed by an affiliate, Ridgewood Power Management LLC (“RPM”), and at RPM’s costs, which costs are reimbursed to RPM by the Trust.RRP also serves as the managing shareholder (or managing member as appropriate) of a number of affiliated Trusts and investment vehicles similar to the Trust and, through RPM, provides services to those entities similar to those provided to the Trust. Affiliates of RRP act on behalf of a number of investment vehicles in the oil and gas and venture capital sectors in a manner similar to that for which RRP serves on behalf of the Trust. Business Strategy The Trust’s primary investment objective is to generate cash flow for distribution to shareholders and capital appreciation from one or more of the acquisition, development, ownership and operation of interests in electricity generation and other infrastructure projects and companies. The Trust generally seeks to invest in projects and companies that provide products or services through small facilities and that offer opportunities for expansion either through increasing production at existing sites or through the establishment of additional sites.These projects often involve development, construction and operating risk but, once established, may be able to effectively “lock-in” the customer (or customers) served by the project, which would prevent competitors from dislodging the Trust’s project. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. 2 Table of Contents Projects and Properties The following table is a summary of the Trust’s investment portfolio as of December 31, 2005 detailing the nature of the business and the portion of the investment owned by the Trust. Company Trust Interest Leased/ Owned1 Purpose Structure2 Brea 100% Leased Electricitygeneration Slab/steel frame ProvidenceExpansion3 15% Leased Electricitygeneration Containerized Stillwater4 32.5% Owned Hydroelectricgeneration Integral to riverdams 1 Refers to the locations on which the Trust’s projects are located and not the projects themselves. 2 Describes the type of structure in which the projects of the Trust are housed. 3 Co-owned with Ridgewood Power B Fund/Providence Expansion (85%) (“B Fund”). 4 Co-owned with investors unaffiliated with the Trust. Brea In October 1994, the Trust formed Brea Power Partners, L.P. as a Delaware limited partnership (“Brea”). In October 1994, Brea invested in a partial ownership interest in a 5.5MW landfill gas-fired electric generating facility and related gas processing plant at the Olinda landfill site in Brea, California.The Brea project uses methane-containing gas produced by the landfill to fuel reciprocating engine/generator sets for the purpose of generating electricity for sale.The landfill is owned and operated by the County of Orange, California and the gas is collected from the landfill by GSF Energy LLC (“GSF”) under the terms of their gas lease agreement.The gas is then treated, sold and delivered to the Brea project by GSF under the terms of a gas purchase agreement. The project began commercial operation in 1984 and the equipment has undergone such modifications as the Trust believes are necessary for compliance with current applicable regulations. In May 1997, Brea purchased, from GSF, the portion of the generating facility it did not already own and assigned to GSF its interest in the gas processing plant.The aggregate purchase price of the Trust’s investments in the Brea project is approximately $5.9 million including the assumption of liabilities and acquisition costs. At the time of the investments by the Trust, electricity generated by the project was sold to Southern California Edison (“SCE”) under a long term electricity sales contract.In accordance with its rights under the contract, SCE provided written notice to Brea in 2000 that it had elected to terminate the electricity sales contract as of March 23, 2005.After such termination, Brea began selling its electric output to SCE at market prices. Brea is required to comply with certain environmental regulations of the South Coast Air Quality Management District (“South Coast”), the air pollution control agency for a portion of Southern California, including Orange County. In the first quarter of 2004, South Coast promulgated Rule 1110-2 (the “Rule”) regarding air emissions from gaseous and liquid-fueled stationary engines which generally imposes very low air emissions level requirements to its equipment on such engines, which include the generating engines used by Brea. According to the Rule, existing and newly installed, electric generating engines were required to be in compliance with the new emissions levels by January 1, 2005 or cease operations or, if operations continue, risk severe penalties from South Coast. At that time, the electric generating engines used by Brea could not comply with the Rule. Prior to the required compliance date, Brea informally requested, and received from South Coast on December 16, 2004, a temporary short-term variance of the Rule’s application, to allow Brea to make modifications that were intended to enable the Brea engines to operate at or below the emission levels required by the Rule.In 2005, Brea was able to demonstrate its ability to operate under the Rule. 3 Table of Contents The Trust is currently exploring the possibility of expanding the electricity generating facilities at the site.In February 2007, Brea entered into a long-term electricity sales contract with the City of Anaheim, California as a means of securing a market for the output of the facility expansion and anticipates selling the output of the existing project under the contract until the expansion is operational.Also, effective May 2007, Brea took assignment of the gas rights of GSF at the Olinda landfill as a means of having greater control over the fuel supply of the expanded facility, should it be built. Providence Expansion Ridgewood Rhode Island Generation LLC (“RRIG” or “Providence Expansion”) was formed as a Delaware limited liability company in December 2002, to utilize methane-containing landfill gas produced by the landfill at Johnston, Rhode Island that was surplus to the needs of an existing generating facility owned by affiliates of the Trust. The RRIG project is an 8.5MW facility on two compounds made up of six reciprocating engine/generator sets (“gensets”).Initially, two gensets with a total capacity of 2.5MW were leased by Ridgewood Olinda, LLC to RRIG, which began generating electricity in 2004.Ridgewood Olinda LLC (“Ridgewood Olinda”) is a Delaware limited liability company that is 100% owned by the Trust. These gensets had originally been acquired in 2001 for utilization in an expansion of generation at the Olinda landfill (the “Olinda Project”), but this project was discontinued in 2002 and the equipment remained idle from then until its redeployment to the Providence Expansion in 2003. In January 2005, these gensets were contributed to RRIG in exchange for a 15% ownership in RRIG. Additionally, in October 2005, the project commissioned four additional gensets on a separate compound, bringing the total generating capacity of the Providence Expansion to 8.5MW. Landfill gas is supplied to the RRIG project from a portion of the Landfill by the Rhode Island Resource Recovery Corporation (“RIRRC”), the owner and operator of the Landfill, under the terms of a long-term landfill gas delivery agreement between RRIG and RIRRC.RRIG pays a royalty to RIRRC, the amount of which is based on the net revenue and net profit of RRIG and on the quantity of gas used by RRIG. The Providence Expansion sells its output in the spot or day-ahead wholesale electricity market and the output from the plant is qualified for renewable energy incentives in Massachusetts and Connecticut.A portion of these incentives are eligible to be sold to a power marketer under an agreement that continues through 2009.The output of four gensets, representing 70.6% of the generating capacity, also qualifies for Section 45 federal tax credits.The federal tax credits are expected to continue until the tenth anniversary of the commissioning of the gensets, or October 2015. The Trust, along with the B Fund, is evaluating expansion activities at the RRIG site. If such expansion were to occur, the Trust may make an additional investment into RRIG. Stillwater In October 1991, the Trust acquired, for $1 million, a 32.5% general partner’s interest in Stillwater Hydro Partners, LP (“Stillwater”), a Delaware limited partnership whose sole business is the construction, ownership and operation of a 3.5MW hydroelectric facility, located on the Hudson River in Stillwater, New York.At the time of the investment, the project was under construction and commenced operations in May 1993. Electricity generated by Stillwater is sold to the Niagara Mohawk Power Corporation under a long-term electricity sales agreement that expires in 2028. After commissioning, certain design flaws were discovered that prevented the project from attaining its design output; therefore, in May 1994, the Trust, as provided for in the partnership agreement, elected to exchange its general partner interest for a 32.5% limited partnership interest and withdraw from the partnership in exchange for, and upon payment of, a priority distribution from the partnership.The priority distribution is $1 million plus accrued interest at 12% per year and is to be paid from available cash flow from the project. In accordance with the terms of the withdrawal, the Trust does not relinquish its limited partnership interest until it receives the priority distribution including all accrued interest thereon. 4 Table of Contents Construction of the Stillwater project was financed, in part, with borrowed funds and, because of its historical performance, all available cash flow from the Stillwater project is currently, and has been since commissioning, applied to meet its debt service obligations.To date, no payments have been received by the Trust and, based on current operating levels, the Trust does not expect to begin receiving payments until at least 2010. On June 1, 2006, Stillwater and Boralex Stillwater LLC (“Boralex”) entered into an Asset Purchase Agreement providing for the purchase of the assets of Stillwater by Boralex.The parties were unable to complete such purchase and the Asset Purchase Agreement terminated. Mobile Power Units In the third quarter of 1999, the Trust purchased for $710,000 two mobile electric power generating units. Due to the increases in competition and production of newer more efficient generating models, the Trust experienced continued decreases in rental revenue.The Trust decided in 2003 to sell these units, and they were sold in the second quarter of 2004 for proceeds of $205,000. Significant Customer and Supplier During 2005, 2004, and 2003, the Trust’s largest customer, Southern California Edison Company (“SCE”), accounted for 100%, 100%, and 99.8%, respectively, of total revenues.During 2005, 2004 and 2003, the Trust purchased 100% of its gas from one supplier, GSF Energy, LLC (“GSF”). Business Segments Power generation is the only business segment within which the Trust manages and evaluates its operations. Project Feedstock/Raw Materials The Brea and Providence Expansion projects of the Trust each convert a raw material into a finished product and the arrangements for obtaining these raw materials are a key element in the business of the Trust. Stillwater is characterized by high degrees of variability and seasonality.Stillwater’s hydroelectric project is considered run-of-river, meaning that it generates electricity as the natural flow of the river will produce with little or no ability to alter its flow rate or store water up-river of the dam. Stillwater does not make payments for throughput water. Competition The Trust’s power generation projects can generally sell their production at prevailing market prices, and, as such, do not generally face direct competition in the sale of the electricity they generate. Seasonality/Weather Effects The output of the Stillwater project is affected by seasonal weather patterns including rainfall and snowpack runoff.These factors tend to concentrate the output of this project in the spring and fall with little or no output in the winter and summer months. Because river flows are the dominant factor in determining the output of the Stillwater project, output can vary widely from year-to-year based on amounts of rain and snowfall. Government Incentives and Regulation Certain of the projects of the Trust qualify for incentives because of their location or their use of renewable fuels. 5 Table of Contents The Stillwater project operates under the terms of the Federal Energy Regulatory Commission (“FERC”) licenses issued to them. The Trust considers these regulations to be routine and does not consider the cost of compliance to be material. The output of the Providence Expansion qualifies for tax credits under IRS Code Section 45 (1986) due to the project’s use of a qualified renewable fuel to generate electricity.The tax credit benefits attributable to the ownership of the project by the Trust are allocated to the shareholders pursuant to the terms of the Trust Declaration. The Providence Expansion project also derives revenue from certain state-level incentive programs that require a minimum portion of the electricity delivered by utilities to consumers in the applicable states to be generated from qualifying renewable fuel sources.To the extent that these minimum requirements are not met by the subject utility, that utility could face fines and penalties.By providing qualifying electricity that allows subject utilities to avoid some or all of these fines and penalties, the Providence Expansion project can receive an economic benefit. Brea is required to comply with certain environmental regulations of the South Coast Air Quality Management District as further discussed in this section under the heading “Brea”. Financing Arrangements The Trust uses debt to finance certain of the acquisitions and the operation of certain of its investments.Such financing arrangements are specific to the investment financed and are made at the operating company level.These financing arrangements are non-recourse to the Trust and the Trust provides no guarantees of the amounts borrowed under such financing arrangements. Insurance The Trust has in place, either directly or through investee companies, insurance typical for activities such as those conducted by the Trust.These policies include, where appropriate and economical, property and casualty, business interruption and workman’s compensation with underwriters and carriers the Trust believes, in consultation with its advisors, to be appropriate.Certain of the insurance carried by the Trust is required by the lenders to certain of its investee companies. Employees The Trust does not have employees.The activities of the Trust are performed either by employees of the Managing Shareholder, its affiliates or those of the specific investments of the Trust. Offices The principal office of the Trust and the Managing Shareholder is 1314 King Street, Wilmington, Delaware, 19801 and its phone number is 302-888-7444. The Managing Shareholder also maintains offices at 947 Linwood Avenue, Ridgewood, New Jersey, 07450 and a phone number of 201-447-9000. Available Information The Trust’s shares are registered under Section 12(g) of the Exchange Act. The Trust must therefore comply with, among other things, the periodic reporting requirements of Section 13(a) of the Exchange Act. As a result, the Trust prepares and files annual reports with the SEC on Form 10-K, quarterly reports on Form 10-Q and, from time to time, current reports on Form 8-K. Moreover, the Managing Shareholder maintains a website at http://www.ridgewoodpower.com that contains important information about the Managing Shareholder, including biographies of key management personnel, as well as information about the investments made by the Trust and the other investment programs managed by the Managing Shareholder. 6 Table of Contents Where You Can Get More Information The Trust files annual, quarterly and current reports and certain other information with the SEC. Persons may read and copy any documents the Trust files at the SEC’s public reference room at treet, NE, Washington D.C. 20549. You may obtain information on the operation at the public reference room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. A copy of any such filings will be provided free of charge to any shareholder upon written request to the Managing Shareholder at its business address - 947 Linwood Avenue, Ridgewood, New Jersey 07450, ATTN: General Counsel. Reports to Shareholders The Trust does not anticipate providing annual reports to shareholders but will make available upon request copies of the Trust’s periodic reports to the SEC on Form 10-K and on Form 10-Q. ITEM 1A. RISK FACTORS In addition to the other information set forth elsewhere in this report, you should carefully consider the following factors when evaluating the Trust: RISKS INHERENT IN THE BUSINESSES OF THE TRUST The Trust has material weaknesses and significant deficiencies in its internal controls over financial reporting. Material weaknesses and significant deficiencies in internal controls over financial reporting have been identified in connection with the Trust’s audits. These weaknesses primarily relate to the Trust’s inability to complete its reporting obligations on a timely basis as a result of deficient controls and procedures over financial reporting. See Item 9A. “Controls and Procedures” in this report. The inability of the Trust to timely report its results could impact the ability of an investor to adequately understand its investment, restrict the Trust’s ability to conduct its activities and subject the Trust to fines and penalties. The operations of the Trust have limited capital, limited access to new capital and have obligations to third parties for borrowed money. The Trust’s investments, but not the Trust itself, utilizes debt financing, which increases the variability of results and increases the financial risk of the Trust.The rights of the Trust to the cash flow of the projects are subordinated to the obligations of the projects under the debt facilities, which could limit the Trust’s ability to receive cash distributions from the investments.Also, the Trust does not maintain significant reserves for contingencies to offset this risk. The operations of the Trust may experience competitive price pressure and competition for project development opportunities. Competition for new project opportunities is based largely on price, service and reliability.While it is difficult to displace the existing projects of the Trust from their customers, competition exists for new projects and this competition may, in some circumstances, drive down the prices of the products and services offered by the Trust’s projects or drive up the costs of its feedstock resources. The projects of the Trust depend on the near-continuous operation of their equipment.Should the productivity of some or all of this equipment be compromised or should the equipment fail altogether, the Trust would be adversely affected.The Trust may also experience difficulty in hiring qualified operating personnel. 7 Table of Contents The primary equipment of the Trust includes reciprocating engine generator sets and hydroelectric generating equipment.This equipment is subject to mechanical failure that the Trust may not be able to predict and that can render specific projects inoperable for considerable periods of time.This risk also extends to failures of the electricity grid near the Trust’s projects that could prevent the affected project or projects from delivering its electricity.In addition, the Trust may experience price increases for, or difficulty in obtaining, spare parts for its projects and in identifying and hiring personnel qualified to operate, maintain and repair the specialized equipment that makes up parts of its projects. The projects of the Trust are subject to regulatory changes (including changes in environmental regulations) that could significantly reduce revenues or increase expenses of the Trust. This area of risk is inherently difficult to predict but could include, among other things, requirements on the part of regulators for owners of dams or hydroelectric generators to provide for fish passages either upstream or downstream of a dam.Such changes could increase costs at affected projects or prevent certain projects from operating. The Providence Expansion project, in which the Trust has an investment, derives a significant portion of its revenue from renewable energy incentive programs sponsored by state governments.Should states reduce, eliminate or change the compliance requirements for these programs, such changes could have a materially adverse impact on the financial performance of Providence Expansion. The Trust’s hydroelectric business can be affected by adverse weather conditions. The Stillwater hydroelectric project relies on rainfall and snowfall to provide water flow for electricity production.Rainfall and snowfall vary from year-to-year and an extended period of below-normal rainfall and/or snowfall would significantly reduce electricity revenue.The project is entirely dependent on the water flow through where it is located. The Trust or the Managing Shareholder may become involved in litigation. The Trust faces an inherent business risk of exposure to various types of claims and lawsuits that may arise in the ordinary course of business. Although, it is not possible to predict the timing, nature or outcome of such claims or lawsuits should they arise, we believe the chances that any claims or lawsuits arising and resulting, individually or in the aggregate, in a material impact on the Trust to be remote. However, the Trust could in the future incur judgments or enter into settlements of lawsuits and claims that could have a material adverse effect on the results of the Trust.In addition, while the Trust maintains insurance coverage with respect to certain claims, the Trust may not be able to obtain such insurance on acceptable terms in the future, if at all, and any such insurance may not provide adequate coverage against any such claims. RISKS RELATED TO THE NATURE OF THE TRUST’S SHARES The Trust’s shares have severe restrictions on transferability and liquidity and shareholders are required to hold the shares indefinitely. The Trust’s shares are illiquid investments. There is currently no market for these shares and one is not likely to develop. Because there may be only a limited number of persons who purchase shares and because there are significant restrictions on the transferability of such shares under the Trust’s Declaration of Trust and under applicable federal and state securities laws, it is expected that no public market will develop. Moreover, neither the Trust nor the Managing Shareholder will provide any market for the shares. Shareholders are generally prohibited from selling or transferring their shares except in the circumstances permitted under the Declaration of Trust and applicable law, and all such sales or transfers require the Trust’s consent, which it may withhold at its sole discretion. Accordingly, shareholders have no assurance that an investment can be transferred and must be prepared to bear the economic risk of the investment indefinitely. 8 Table of Contents Shareholders are not permitted to participate in the Trust’s management or operations and must rely exclusively on the Managing Shareholder. Shareholders have no right, power or authority to participate in the Trust’s management or decision making or in the management of the Trust’s projects. The Managing Shareholder has the exclusive right to manage, control and operate the Trust’s affairs and business and to make all decisions relating to its operation. The Trust’s assets are generally illiquid and any disposition of Trust assets is at the discretion of the Managing Shareholder. The Trust’s interest in projects is illiquid. However, if the Trust were to attempt to sell any such interest, a successful sale would depend upon, among other things, the operating history and prospects for the project or interest being sold, the number of potential purchasers and the economics of any bids made by them. The Managing Shareholder has full discretion to determine whether any project, or any partial interest, should be sold and the terms and conditions under which such project would be sold. Consequently, shareholderswill depend on the Managing Shareholder for the decision to sell all or a portion of an asset, or retain it, for the benefit of the shareholders and for negotiating and completing the sale transaction. The Trust indemnifies its officers, as well as the Managing Shareholder and its employees, for certain actions taken on its behalf. Therefore, the Trust has limited recourse relative to these actions. The Declaration of Trust provides that the Trust’s officers and agents, the Managing Shareholder, the affiliates of the Managing Shareholder and their respective directors, officers and agents when acting on behalf of the Managing Shareholder or its affiliates on the Trust’s behalf, will be indemnified and held harmless by the shareholders from any and all claims rising out of the Trust’s management, except for claims arising out of bad faith, gross negligence or willful misconduct or a breach of the Declaration of Trust. Therefore, the Trust may have difficulty sustaining an action against the Managing Shareholder, or its affiliates and their officers based on breach of fiduciary responsibility or other obligations to the shareholders. The Managing Shareholder is entitled to receive a management fee regardless of the Trust’s profitability and also receivescash distributions. The Managing Shareholder is entitled to receive an annual management fee from the Trust regardless of whether the Trust is profitable in that year. The annual fee, payable monthly, is equal to 1% of total net asset value of the Trust. In addition to its annual management fee, the Managing Shareholder, as compensation for its management services, will receive 20% of the Trust’s cash distributions to shareholders upon the shareholders having received a certain minimum level of distributions as set out in the Declaration of Trust, even though the Managing Shareholder has not contributed any cash to the Trust. Accordingly, shareholders contribute all of the cash utilized for the Trust’s investments and activities. If the Trust’s projects are unsuccessful, the shareholders may lose 100% of their investment while the Managing Shareholder will not suffer any investment losses because it did not contribute any capital. None of the compensation to be received by the Managing Shareholder has been derived as a result of arm’s length negotiations. Cash distributions are not guaranteed and may be less than anticipated or estimated. Distributions depend primarily on available cash from project operations. At times, distributions may be delayed to repay the principal and interest on project or Trust borrowings, if any, or to fund other costs. The Trust’s taxable income will be taxable to the shareholders in the year earned, even if cash is not distributed. Because the Managing Shareholder manages other electricity generation and infrastructure Trusts, it may have conflicts of interest in its management of the Trust’s operations. Shareholders will not be involved in the management of the Trust’s operations.Accordingly, they must rely on the Managing Shareholder’s judgment in such matters. Inherent with the exercise of its judgment, the Managing Shareholder will be faced with conflicts of interest. While neither the Trust nor the Managing Shareholder have specific procedures in place in the event of any such conflicting responsibilities, the Managing Shareholder recognizes that it has fiduciary duties to the Trust in connection with its position and responsibilities as Managing Shareholder and it intends to abide by such fiduciary responsibilities in performing its duties. Therefore, the Managing Shareholder and its affiliates will attempt, in good faith, to resolve all conflicts of interest in a fair and equitable manner with respect to all parties affected by any such conflicts of interest.However, the Managing Shareholder is not liable to the Trust for how conflicts of interest are resolved unless it has acted in bad faith, or engaged in gross negligence or willful misconduct. 9 Table of Contents TAX RISKS ASSOCIATED WITH AN INVESTMENT IN SHARES The Trust is organized as a Delaware trust and the Managing Shareholder has qualified the Trust as a partnership for federal tax purposes. The principal tax risks to shareholders are that: · The Trust may recognize income taxable to the shareholders but may not distribute enough cash to cover the income taxes owed by shareholders on the Trust’s taxable income. · The allocation of Trust items of income, gain, loss, and deduction may not be recognized for federal income tax purposes. · All or a portion of the Trust’s expenses could be considered either investment expenses (which would be deductible by a shareholder only to the extent the aggregate of such expenses exceeded 2% of such shareholder’s adjusted gross income) or as nondeductible items that must be capitalized. · All or a substantial portion of the Trust’s income could be deemed to constitute unrelated business taxable income, such that tax-exempt shareholders could be subject to tax on their respective portions of such income. · If any Trust income is deemed to be unrelated business taxable income, a shareholder that is a charitable remainder trust could have all of its income from any source deemed to be taxable. · All or a portion of the losses, if any, allocated to the shareholders will be passive losses and thus deductible by the shareholder only to the extent of passive income. · The shareholders could have capital losses in excess of the amount that is allowable as a deduction in a particular year. Although the Trust has obtained an opinion of counsel regarding the matters described in the preceding paragraph, it will not obtain a ruling from the IRS as to any aspect of the Trust’s tax status. The tax consequences of investing in the Trust could be altered at any time by legislative, judicial, or administrative action. If the IRS audits the Trust, it could require investors to amend or adjust their tax returns or result in an audit of their tax. The IRS may audit the Trust’s tax returns. Any audit issues will be resolved at the Trust level by the Managing Shareholder. If adjustments are made by the IRS, corresponding adjustments will be required to be made to the federal income tax returns of the shareholders, which may require payment of additional taxes, interest, and penalties. An audit of the Trust’s tax return may result in the examination and audit of a shareholder’s return that otherwise might not have occurred, and such audit may result in adjustments to items in the shareholder’s return that are unrelated to the Trust’s operations. Each shareholder bears the expenses associated with an audit of that shareholder’s return. In the event that an audit of the Trust by the IRS results in adjustments to the tax liability of a shareholder, such shareholder will be subject to interest on the underpayment and may be subject to substantial penalties. 10 Table of Contents The tax treatment of the Trust can not be guaranteed for the life of the Trust.
